Citation Nr: 1450838	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right lower leg disability, to include sciatica of the right lower extremity, as due to a low back disability.

4.  Entitlement to service connection for right foot disability, to include as due to a low back disability.

5.  Entitlement to service connection for a psychiatric disability, including depression.

6.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for hemorrhoids.

7.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for left varicocele.

8.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dental disability.

9.  Whether a prior determination denying entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dental disability contained clear and unmistakable error.

10.  Entitlement to a rating in excess of 10 percent for prostatitis.


REPRESENTATION

The Veteran is represented by:  James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.  These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).
With the exception of the Veteran's claim to reopen the issue of entitlement to service connection for left varicocele, the claims on appeal are remanded.


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for left varicocele was denied in an August 1967 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via an August 1967 letter, he did not perfect an appeal thereof.
 
2. Since the August 1967 rating decision, evidence has been submitted or obtained that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection left varicocele.


CONCLUSIONS OF LAW

1.  The August 1967 rating decision that denied entitlement to service connection for left varicocele is final.  38 U.S.C.A. § 7015(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for left varicocele is new, but not material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for left varicocele, a May 2011 letter advised the Veteran of the elements of the notice requirements.  Further, this letter notified the Veteran of the bases for the August 1967 denial of his claim; the evidence needed to reopen the claim; and the evidentiary requirements for substantiating the underlying service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to his claim to reopen the issue of entitlement to service connection for left varicocele.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. 
§ 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  Although no VA examination was provided pursuant to the Veteran's claim to reopen the issue of entitlement to service connection for left varicocele, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen this claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran original claim of entitlement to service connection for left varicocele was denied in an August 1967 rating decision.  Despite receiving notice of this decision and notice of his appellate rights in August 1967, the Veteran did not perfect an appeal to the Board, and no new and material evidence was submitted during the appeals period.  Accordingly, the August 1967 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2012).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO denied reopening the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 1967 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to service connection for left varicocele should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the August 1967 rating decision, the evidence of record included the Veteran's service treatment records, which did not demonstrate complaints of or treatment for left varicocele or symptoms thereof.  Also of record at the time of the August 1967 rating decision were the Veteran's assertions that his then current left varicocele was incurred in or due to his active duty.  Additionally, the Veteran underwent a VA examination in July 1967, which demonstrated the presence of a left varicocele.  Based on this evidence, the Veteran's claim was denied because the evidence did not demonstrate in-service incurrence and did not demonstrate that an etiological relationship between a then current left varicocele and his active duty.

Since the August 1967 rating decision, the evidence associated with the Veteran's claims file included various statements from the Veteran wherein the contention is reiterated that the Veteran's left varicocele was incurred in or due to his active duty.  The Board finds that these statements advance the same contentions that were included as part of the evidence at the time of the August 1967 rating decision.  As such, the Board finds that the Veteran's statements submitted since the August 1967 rating decision are not new as they were previously considered by VA.  38 C.F.R. § 3.156(a). 

Additionally, the evidence associated with the claims file since the August 1967 rating decision includes recent treatment reports.  This evidence shows complaints of and treatment for a left varicocele, but does not speak to the onset of the left varicocele or its etiological relationship to his active duty service or a service-connected disability.  The Board finds that this evidence, by itself or when considered with previous evidence of record, does not relate to an un-established fact necessary to substantiate the underlying service connection claim.  Specifically, the Veteran's original claim was denied because there was no evidence indicating that his left varicocele was incurred in or due to his active duty.  Reports demonstrating recent treatment for a left varicocele, without more, do not pertain to the bases for the original denial of the claim.  Consequently, while this evidence is new, as it has not been previously submitted to VA for consideration, the Board finds that it is not material.  Id. 

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for left varicocele.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for left varicocele is denied.


REMAND

A. Dental Disability and Depression

During the pendency of the appeal regarding the above-captioned claims, the Veteran asserted that a previous determination denying entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dental disability contained clear and unmistakable error (CUE).  

In September 2013, the RO issued a rating decision wherein it denied the Veteran's claim of CUE.  In October 2013, the Veteran submitted a notice of disagreement with respect to the September 2013 rating decision.  To date, the RO has not issued a statement of the case in response to the October 2013 notice of disagreement regarding the issue of CUE in a previous decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  As such, the Board must remand the issue of whether a previous determination that denied entitlement to compensable benefits under 38 U.S.C.A. § 1151 for a dental disability contained CUE in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board finds that the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dental disability is inextricably intertwined with the claim of CUE, as is the Veteran's claim of entitlement to service connection for a psychiatric disability, including depression, to include as secondary to dental disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  These claims are inextricably intertwined because a decision regarding the claim of CUE may affect the disposition of the other two claims.  As such, these claims must be remanded for contemporaneous adjudication.

B. Low Back, Right Lower Extremity, and Right Foot

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for low back disability.  The evidence of record includes current diagnoses of low back disability.  Further, the Veteran's statements are competent evidence about in-service low back injuries involving his service as a musician.  The Board finds that there is an indication of an association between the Veteran's current low back disability and his active duty service, to include on the basis of aggravation.  As such, in order for VA to satisfy its duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because the Veteran asserts that a current right lower extremity disability and right foot disability are etiologically related to his current low back disability, the Board finds that these claims are inextricably intertwined with the claim of entitlement to service connection for low back disability.  As such, the Veteran's service connection claims for right lower extremity disability and right foot disability must be remanded for contemporaneous adjudication.  See Harris, 1 Vet. App. at 183.

C. Hemorrhoids

During the pendency of this appeal, notably in the April 2013 substantive appeal and during the May 2014 Board hearing, the Veteran's representative asserted that an August 1967 rating decision that denied service connection for hemorrhoids contained CUE.  Specifically, the representative asserted that the RO misapplied the laws and regulations pertaining to the pre-existence of a disability, the presumption of soundness, and aggravation.  As such, the Board finds that the issue of whether an August 1967 rating decision that denied service-connected for hemorrhoids contained CUE has been reasonably raised.  To date, the RO has not addressed this issue and, thus, the Board has referred this claim to the RO for the appropriate action.  The Board finds that the Veteran's claim to reopen the issue of entitlement to service connection for hemorrhoids is inextricably intertwined with the reasonably raised claim of CUE in the August 1967 rating decision.  As such, the Board finds that a remand of the claim to reopen is required for adjudication contemporaneous to the adjudication of the claim of CUE in the August 1967 rating decision.  Id.

D. Right Shoulder

During the pendency of the appeal regarding his claim of entitlement to service connection for right shoulder disability, the Veteran was provided several VA examinations.  Ultimately, in order to correct inadequacies, the RO sought a supplemental opinion in April 2013 regarding in-service aggravation of a pre-existing right shoulder disability.  The April 2013 VA examiner reviewed the claims file and then opined that the Veteran's claimed right shoulder disability "clearly and unmistakably existed prior to service."  Further, the examiner opined that the Veteran's right shoulder disability was "clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In support of these opinions, the examiner provided the following rationale:

The [V]eteran's right shoulder condition had been stable and asymptomatic upon entry into the service.  He was well for several months until symptoms recurred in February1963.  That period when he was asymptomatic proves that the prior shoulder condition had resolved and healed without any residuals.

The examiner first opines that the Veteran's right shoulder disability pre-existed his active duty, but then states that the Veteran's right shoulder disability was asymptomatic and had "resolved and healed without any residuals" before his active duty.  Further, the examiner states that the Veteran's pre-existing right shoulder disability was clearly and unmistakably not aggravated during his active duty, but that it was asymptomatic prior to his active duty and that symptoms "recurred" during his active duty.  The Board finds that the April 2013 VA examiner's opinion is internally contradictory and, thus, is inadequate for purposes of adjudicating the Veteran's claim.  As such, the Board finds that a remand to obtain another opinion is required in order to satisfy VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

E. Prostatitis

The Veteran was provided a VA examination in December 2011, in order to assess the severity of his service-connected prostatitis.  The examiner indicated in the resulting report that the Veteran's treatment plan did not include continuously taking medications.  Further, the examiner indicated that the Veteran had a history of urinary tract infections associated with his prostatitis, but that he was not undergoing any treatment for these infections.  

In May 2014, the Veteran testified at a Board hearing that he experienced urinary tract infections when did he failed to take medication prescribed to him by a private health care provider.  Given that the Veteran appears to have been prescribed medications in order to treat his urinary tract infections, the Board finds that there is evidence suggesting that his service-connected prostatitis has worsened since the December 2011 VA examination.  Thus, a remand to provide the Veteran another VA examination is required in order for VA to satisfy its duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must adjudicate the Veteran's reasonably raised claim that an August 1967 rating decision that denied service connection for hemorrhoids contained clear and unmistakable error. 

2.  The RO must issue the Veteran a statement of the case with respect to the issue of whether a previous determination that denied entitlement to compensable benefits under 38 U.S.C.A. § 1151 for a dental disability contained CUE.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

3.  The Veteran must be afforded a VA examination with respect to his low back, right lower extremity, and right foot disabilities.  The evidence of record must be made available to and reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a)  Did a low back disability pre-exist the Veteran's active duty?  If so, the examiner must state the specific evidence underlying that determination.

(b)  If a low back disability pre-existed the Veteran's active duty, was it NOT aggravated beyond it natural course therein?  The examiner must state the specific evidence underlying that determination.

(c)  If a low back disability did not pre-exist the Veteran's active duty, was any current low back disability incurred in or due to his active duty service?  The examiner must identify and discuss all evidence underlying the opinion rendered.  Further, the examiner must specifically discuss the Veteran's assertions, including his statements as to the rigors of his active duty.

(d)  If the examiner finds that a current low back disability either (i) pre-existed his active duty and was not aggravated beyond its natural course; or (ii) was incurred in or due to the Veteran's active duty, is any current right lower extremity disability, to include sciatica of the right leg, and/or right foot disability etiologically associated with that low back disability?  The examiner must state the specific evidence underlying that determination.

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The evidence of record must be reviewed by the April 2013 VA examiner in order to obtain a supplemental opinion.  If the April 2013 VA examiner is not available, the evidence of record must be provided to another appropriate examiner.  After a thorough review of the Veteran's evidence of record, the examiner must provide an opinion as to the following questions:

(a)  Did a right shoulder disability pre-exist the Veteran's active duty?  If so, the examiner must state the specific evidence underlying that determination.

(b) If a right shoulder disability clearly and unmistakably pre-existed the Veteran's active duty, was it NOT aggravated therein?  The examiner must state the specific evidence underlying that determination.

(c)  If a right shoulder disability did not pre-exist the Veteran's active duty, was any current right shoulder disability incurred in or due to his active duty service?  The examiner must identify and discuss any evidence underlying the opinion rendered.  Further, the examiner must specifically discuss the Veteran's assertions, including his statements as to the rigors of his active duty.

The examiner must provide a complete rationale for all opinions expressed.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded another VA examination to assess the severity of his service-connected prostatitis.  The evidence of record must be made available to and reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's prostatitis is manifested by recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization greater than two times per year; and/or requires continuous intensive management.  In so doing, the examiner must ascertain whether the Veteran has been prescribed medication to treat urinary tract infections associated with his prostatitis and, if so, whether this course of medication constitutes continuous intensive management.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


